Citation Nr: 1022210
Decision Date: 06/15/10	Archive Date: 07/08/10

Citation Nr: 1022210	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-37 162A	)	DATE JUN 16 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently assigned a 10 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for postoperative 
chondromalacia of the right knee, currently assigned a 10 
percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
August 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred for appellate review.  The Board remanded 
the case for further development in January 2010.  That 
development was completed, and the case has since been 
returned to the Board for appellate review.

A hearing was held on April 8, 2010, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain additional treatment records, 
to afford the Veteran a VA examination, and to allow for the 
initial consideration of additional evidence by the RO.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

In this case, it appears that there may be additional 
treatment records not associated with the claims file.  In 
this regard, the Veteran testified at his April 2010 hearing 
that he is currently receiving all of his treatment through 
VA.  It was specifically noted that the claims file did not 
contain any records dated after February 2009 and that the 
record would be held open for 30 days in order for the RO to 
obtain additional VA medical records dated from February 2009 
to May 2010.  However, to date, no additional treatment 
records have been associated with the claims file.  Such 
records may prove to be relevant and probative.  Therefore, 
the RO should attempt to obtain and associate with the claims 
file any and all treatment records pertaining to the 
Veteran's service-connected knee disabilities.  

In addition, the Board notes that the Veteran was afforded VA 
examinations in July 2006 and February 2007.  As such, it has 
been over three years since his last examination.  Moreover, 
the Veteran underwent arthroscopic surgery on his left knee 
in December 2008, and he has not been reexamined since that 
time.  Therefore, the Board finds that a VA examination is 
necessary for the purpose of ascertaining the current 
severity and manifestations of the Veteran's service-
connected chondromalacia of the left and right knees. 

The Board further observes that there is additional evidence, 
including VA medical records and the February 2007 VA 
examination report, which were not previously considered by 
the RO in connection with the current claim.  A supplemental 
statement of the case (SSOC) has not been issued, and the 
Veteran did not submit a waiver of the RO's initial 
consideration of the evidence.  As such, the additional 
evidence must be referred to the RO for review and 
preparation of a SSOC, if a grant of the benefit sought is 
not made.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his service-
connected chondromalacia of the left and 
right knees.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  The RO should make a specific 
request for VA medical records dated 
from February 2009 to the present.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected chondromalacia of the left and 
right knees.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and to comment on the 
severity of the Veteran's service- 
connected knee disabilities.

The examiner should report all signs and 
symptoms necessary for rating the 
Veteran's chondromalacia of the left and 
right knees.  In particular, the 
examiner should provide the range of 
motion in degrees and indicate whether 
there is any ankylosis; dislocated 
semilunar cartilage with frequent 
episodes of locking, pain, and effusion 
into the joint; or, the symptomatic 
removal of semilunar cartilage.  He or 
she should also address whether the 
Veteran has recurrent subluxation or 
lateral instability, and if so, comment 
as to whether such symptomatology is 
slight, moderate, or severe. The 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted, as should 
any additional disability due to these 
factors.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence, if any.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is certified to the Board for appellate 
review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


